—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Director of Special Housing Units which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was involved in an incident in which he made racist accusations regarding the grievance procedure and the grievance coordinator in the presence of a group of inmates and encouraged them to chant "we’re with you”. As a result, he was found guilty of violating a prison disciplinary rule prohibiting an inmate from urging other inmates to engage in actions detrimental to the order of the facility. Petitioner contends that this determination is not supported by substantial evidence and was made in retaliation for his having filed a grievance. We are unpersuaded. The misbehavior report, combined with the testimony of the grievance coordinator, provides substantial evidence supporting the determination. Petitioner has failed to advance proof to substantiate his claim that the determination was made in retaliation for his filing of a grievance.
*918Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.